BOUTALL, Judge.
Plaintiff appeals a judgment of the district court which allowed plaintiff workmen’s compensation benefits for a period from December 27, 1974 up to November 26, 1975. Plaintiff argues that the trial court committed error when that court failed to award plaintiff permanent and total disability benefits.
On December 27,1974 plaintiff, a carpenter, was knocked from the scaffolding from which he was working and fell thirteen feet to the ground. Plaintiff was treated at Algiers General Hospital and released after a three-day hospitalization period. While in the hospital, the plaintiff was treated by Drs. Horn and Wagner, but did not return for treatment after release from the hospital. At the request of the defendant, the plaintiff was examined by Dr. Grunsten, an orthopedist, on May 6, 1975. Dr. Grunsten recommended that the plaintiff return to work on a trial basis as of that date, May 6, 1975. Plaintiff Jones then sought treatment from Dr. Adatto on May 29,1975 and thereafter. Dr. Adatto could find no medical basis for the continued complaint of pain, but referred the plaintiff to Dr. Dy-sart, a neurologist.- On November 24, 1975, Dr. Adatto recommended to the plaintiff that he should return to work for a trial period. Upon examination by Dr. Dysart the plaintiff was found to be normal. On *986November 26, 1975 the plaintiff signed up for work.
It is uncontested that the plaintiff had suffered injuries to the neck, elbow and back at the time of the fall. In a short time the plaintiff had recovered from the neck and elbow injuries. However he continued to complain of pain in his back. Despite these general complaints of pain, neither Dr. Grunsten nor Dr. Adatto, plaintiff’s personal physician, could find a medical basis for these complaints and both doctors recommended that the plaintiff return to work on a trial basis. The last such recommendation being made November 24, 1975.
The trial court judge awarded plaintiff Donald F. Jones compensation benefits from the date of the accident until the date that the plaintiff last visited a doctor regarding his injury, such date coinciding with the time that the plaintiff signed up for work. Without detailing the testimony of each doctor, we believe the evidence supports the trial judge’s conclusion that plaintiff Donald F. Jones was able to return to work as of November 26, 1975.
We affirm.

AFFIRMED.